DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “first recessed structures and second recessed structures, one of the second recessed structures being connected to one of the first recessed structures;
first touch electrodes; and
first bridge structures,
wherein the first recess structures each are formed in the inorganic encapsulation layer and the second recess structure each are formed in the inorganic insulation layer;
or wherein the first recessed structures and the second recessed structures are formed in the inorganic insulation layer;
wherein each of the first touch electrodes is located in one of the first recessed structures and wherein each of the first bridge structures is located one of the second recessed structures, or
wherein each of the first bridge structures is located in one of the first recessed structures and each of the first touch electrodes is located in one of the second recessed structures;
wherein each of the first touch electrodes serves as a touch driving electrode or a touch sensing electrode; and


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beak et al (US 2018/0329554; the prior art of record, either singularly or in combination, does not disclose limitation of claim 1)
Pak et al (US 2018/0348937; the prior art of record, either singularly or in combination, does not disclose limitation of claim 1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/RATISHA MEHTA/Primary Examiner, Art Unit 2895